 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     EDWARD ROYCE STOLZ, II,                         No. 2:18-cv-1923-KJM-KJN
10
                       Plaintiff,                    ORDER SETTING STATUS CONFERENCE
11
            v.                                       (ECF No. 134)
12
     TRAVELERS COMMERCIAL
13   INSURANCE COMPANY, et al.
14                     Defendants.
15

16          In this case, the undersigned previously ordered Plaintiff to produce certain documents
17   and respond to certain interrogatories by October 4, 2019. (See ECF No. 121.) However, on
18   September 27, Counsel for Plaintiff, Ben Thomas Hamilton, filed a motion to withdraw. (ECF
19   No. 122.) Plaintiff ultimately did not oppose, and indicated he wished to obtain new counsel.
20   (ECF No. 133.) The undersigned ordered a stay of discovery pending resolution of the
21   withdrawal motion. (ECF No. 128.)
22          On November 19, 2019, District Judge Mueller granted Mr. Hamilton’s request, and
23   ordered him to return Plaintiff’s papers, property, and unearned fees. (ECF No. 134.) In light of
24   Plaintiff now proceeding pro se, Judge Mueller referred this case back to the undersigned. See
25   Local Rule 302(c)(21).
26   ////
27   ////
28
 1               Thus, the undersigned now ORDERS the following:

 2        1. Once Mr. Hamilton has complied with District Judge Mueller’s order, he shall file a

 3               statement of compliance with the Court;

 4        2. A status conference is set for Thursday, January 16, 2020, at 10:00 a.m., in Courtroom 25,

 5               where the parties shall update the Court on:

 6                  a. Plaintiff’s efforts to obtain new counsel;

 7                  b. The status of Plaintiff’s document review and likely production, as ordered by the

 8                      Court on September 13, 2019 (ECF No. 121.);

 9                  c. Defendant’s receipt of the $1,225 in sanctions (See Id.);

10                  d. A proposed schedule for the resumption of discovery;

11                  e. Any other matters the parties wish to discuss with the Court;

12        3. The parties shall file a joint, two–page statement by Tuesday, January 14, 2020, at 2:00

13               p.m., addressing these issues; and

14        4. The Clerk of the Court shall also serve a copy of this order on Plaintiff’s former counsel,

15               Mr. Ben Thomas Hamilton.

16   Dated: November 26, 2019

17

18

19
     stol.1923
20
21

22

23

24

25

26
27

28
                                                           2
